Case 1:18-cv-24953-BB Document 37 Entered on FLSD Docket 01/28/2021 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 18-cv-24953-BLOOM/Otazo-Reyes

 DERRICK LAMAR PARKER,

        Plaintiff,

 v.

 SERGEANT LIZANDRO RODRIGUEZ
 and SERGEANT CORY ARMSTRONG,

       Defendants.
 ___________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon pro se Plaintiff Derrick Lamar Parker’s

 (“Plaintiff”) Motion for an Order to Settle Complaint on Agreed Terms. ECF No. [35] (“Motion”).

 The Court has carefully reviewed the Motion, the applicable law, and the record in this case, and

 is otherwise fully advised. For the reasons set forth below, the Motion is denied.

      I. BACKGROUND

        On November 11, 2018, Plaintiff initiated the instant action against Defendants Sergeant

 Lizandro Rodriguez (“Rodriguez”) and Sergeant Cory Armstrong (“Armstrong”) (collectively,

 “Defendants”), asserting claims of excessive force pursuant to 42 U.S.C. § 1983. See ECF No. [1]

 (“Complaint”). Service was executed on Rodriguez on August 12, 2020, see ECF No. [22], but

 after he repeatedly failed to timely respond or otherwise appear, the Court ordered that a default

 be entered against him, see ECF Nos. [30] (“Report and Recommendation”), [31] (“Default

 Order”), & [32] (“Clerk’s Default”). Additionally, on January 20, 2021, service was perfected

 upon Armstrong, see ECF No. [36], and the deadline for him to respond is February 10, 2021.
Case 1:18-cv-24953-BB Document 37 Entered on FLSD Docket 01/28/2021 Page 2 of 5

                                                       Case No. 18-cv-24953-BLOOM/Otazo-Reyes


        On January 22, 2021, Plaintiff filed the instant Motion, which reemphasizes the substantive

 merit of Plaintiff’s case and requests an order from this Court requiring that a Florida Department

 of Corrections (“FDOC”) representative meet with Plaintiff in order to engage in settlement

 discussions and resolve the claims raised in this action. Neither Rodriguez nor Armstrong filed

 any response to the Motion.

    II. DISCUSSION

        At the outset, the Court begins by noting that pro se filings are “held to a less stringent

 standard than [filings] drafted by attorneys and will, therefore, be liberally construed.”

 Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). This leniency, however, does

 not confer on pro se litigants “a right to receive special advantages not bestowed on other litigants.”

 Procup v. Strickland, 760 F.2d 1107, 1115 (11th Cir. 1985). For example, pro se litigants are

 nonetheless required to abide by the Local Rules and the Federal Rules of Civil Procedure. Id.;

 Meduty v. Ga. Dep’t of Admin. Servs., 614 F. App’x 401, 402-03 (11th Cir. 2015) (citing

 Tannenbaum, 148 F.3d at 1263; McNeil v. United States, 508 U.S. 106, 113 (1993)). Moreover,

 courts cannot serve as de facto counsel for an unrepresented party and cannot rewrite a deficient

 filing for the sake of sustaining an action. Jarzynka v. St. Thomas Univ. of Law, 310 F. Supp. 2d

 1256, 1264 (S.D. Fla. 2004). Nor may courts simply “fill in the blanks” to infer a litigant’s claim.

 Brinson v. Colon, No. CV411-254, 2012 WL 1028878, at *1 (S.D. Ga. Mar. 26, 2012); see also

 Bivens v. Roberts, No. 208CV026, 2009 WL 411527, at *3 (S.D. Ga. Feb. 18, 2009) (“[J]udges

 must not raise issues and arguments on plaintiffs’ behalf, but may only construe pleadings liberally

 given the linguistic imprecision that untrained legal minds sometimes employ.” (citing Miller v.

 Donald, 541 F.3d 1091, 1100 (11th Cir. 2008))).




                                                   2
Case 1:18-cv-24953-BB Document 37 Entered on FLSD Docket 01/28/2021 Page 3 of 5

                                                        Case No. 18-cv-24953-BLOOM/Otazo-Reyes


         Upon review, even under the most expansive reading afforded to pro se litigants, Plaintiff’s

 Motion fails to address any alleged basis to support the relief requested. Indeed, the Motion is

 devoid of any reference or citation to legal theory, case law, or statute to justify such relief.

 Likewise, although the Motion primarily focuses on the FDOC’s responsibility and/or obligations

 arising from Defendants’ conduct in this case, the Court notes that Plaintiff’s Complaint

 specifically asserts his claims against Rodriguez and Armstrong in their “Individual Capacit[ies.]”

 See ECF No. [1] at 1. Thus, any relief Plaintiff seeks against the FDOC—a non-party—must also

 fail.

         In addition, even if this Court did have the authority to order the FDOC to settle Plaintiff’s

 claims, the procedural posture of this case provides a compelling basis for denying the Motion. As

 explained above, service was only recently executed on Armstrong and the deadline for him to

 appear and respond has not yet expired. See ECF No. [36]. Until Armstrong has been given a

 meaningful opportunity to engage in litigation of the claims Plaintiff presents, any requests for

 settlement or attempts to resolve the merits of this case are premature.

         Finally, as addressed in its Order, default has been entered against Rodriguez for his failure

 to appear, respond, or comply with court orders in this case. See ECF No. [31]. Importantly, in the

 Court’s Order, it specifically instructed the parties on their respective obligations during the default

 proceedings against Rodriguez:

                 By no later than February 8, 2021, Plaintiff must file a motion for default
         judgment against Rodriguez. In this motion, Plaintiff must specifically identify the
         bases in the pleadings that support the grant of default judgment against Rodriguez,
         and attach a proposed order granting the motion for default judgment and a
         proposed final default judgment. See Nishimatsu Constr. Co., Ltd. v. Hous. Nat’l
         Bank, 515 F.2d 1200, 1206 (5th Cir. 1975) (“[A] defendant’s default does not in
         itself warrant the court in entering a default judgment. There must be a sufficient
         basis in the pleadings for the judgment entered.”). Plaintiff must also include all
         supporting documentation and sworn affidavits establishing the amount of
         Plaintiff’s damages. See Wells Fargo Bank, Nat’l Ass’n v. Columbia Hardwoods &



                                                    3
Case 1:18-cv-24953-BB Document 37 Entered on FLSD Docket 01/28/2021 Page 4 of 5

                                                       Case No. 18-cv-24953-BLOOM/Otazo-Reyes


         Floors, Inc., No. CV 112-004, 2013 WL 85243, at *3 (S.D. Ga. Jan. 7, 2013)
         (“Ordinarily, unless a plaintiff’s claim against a defaulting defendant is for a sum
         certain, the law requires the district court to hold an evidentiary hearing to fix the
         amount of damages. However, no hearing is needed when the district court already
         has a wealth of evidence from the party requesting the hearing, such that any
         additional evidence would be truly unnecessary to a fully informed determination
         of damages.” (citing S.E.C. v. Smyth, 420 F.3d 1225, 1231, 1232 n.13 (11th Cir.
         2005))). Plaintiff’s failure to file the motion for default judgment by the date
         specified above could result in Rodriguez’s dismissal without prejudice.
                  Additionally, Defendant Rodriguez is advised that the failure to respond to
         the Complaint and/or to move to set aside the Clerk’s Default by February 8, 2021,
         may result in the entry of a default final judgment against him. In other words, the
         failure to object to the Clerk’s Default by the stated deadline may allow Plaintiff to
         take Rodriguez’s property or money, or to obtain some other type of relief.

 Id. at 2-3.

         The Court stresses that Plaintiff’s adherence to the deadlines and requirements above is

 integral to the continued viability of his claims against Rodriguez. Further, Plaintiff is responsible

 for fully prosecuting his case, and this responsibility includes filing a timely, adequately supported

 motion for default judgment against Rodriguez and/or allowing an opportunity to appear, now that

 service has been perfected upon both Defendants, and to participate in litigation. Thus, given the

 current posture of this case, the Court concludes that Plaintiff’s attempts at settlement are

 premature. Therefore, Plaintiff’s Motion is denied.

    III. CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF No. [35],

 is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, on January 27, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE




                                                   4
Case 1:18-cv-24953-BB Document 37 Entered on FLSD Docket 01/28/2021 Page 5 of 5

                                           Case No. 18-cv-24953-BLOOM/Otazo-Reyes


 Copies to:

 Counsel of Record

 Derrick Lamar Parker
 75999
 Nassau County Jail
 Inmate Mail/Parcels
 76212 Nicholas Cutinna
 Yulee, Florida 32097

 Sgt. Lizandro Rodriguez
 Sgt. Cory Armstrong
 Dade Correctional Institution
 19000 SW 377th Street
 Homestead, Florida 33034

 Sgt. Lizandro Rodriguez
 20201 SW 200 Street
 Miami, Florida 33187

 Sgt. Cory Armstrong
 205 SW 75 Street
 Apartment 2R
 Gainesville, Florida 32607




                                       5
